Title: Instructions of Boston to its Representatives in the General Court, 17 June 1768
From: Adams, John,Boston Town Meeting
To: Otis, James Jr.,Cushing, Thomas,Adams, Samuel,Hancock, John,Massachusetts General Court, Boston Representatives,Boston Gazette (newspaper)


     
      
       17 June 1768
      
      To the Hon.james otis, andthomas cushing, Esq’rs; Mr.samuel adams, andjohn hancock, Esqr.;
      gentlemen,
     
     After the repeal of the late American Stamp Act, we were happy in the pleasing prospect of a restoration of that tranquility and unanimity among ourselves, and that harmony and affection between our parent country and us, which had generally subsisted before that detestable Act. But with the utmost grief and concern, we find that we flatter’d ourselves too soon, and that the root of bitterness is yet alive.—The principle on which that Act was founded continues in full force, and a revenue is still demanded from America.
     We have the mortification to observe one Act of Parliament after another passed for the express purpose of raising a revenue from us; to see our money continually collecting from us without our consent, by an authority in the constitution of which we have no share, and over which we have no kind of influence or controul; to see the little circulating cash that remained among us for the support of our trade, from time to time transmitted to a distant country, never to return, or what in our estimation is worse, if possible, appropriated to the maintenance of swarms of Officers and Pensioners in idleness and luxury, whose example has a tendency to corrupt our morals, and whose arbitrary dispositions will trample on our rights.
     Under all these misfortunes and afflictions, however, it is our fixed resolution to maintain our loyalty and duty to our most gracious Sovereign, a reverence and due subordination to the British Parliament as the supreme legislative in all cases of necessity, for the preservation of the whole empire, and our cordial and sincere affection for our parent country; and to use our utmost endeavours for the preservation of peace and order among ourselves: Waiting with anxious expectation, for a favorable answer to the petitions and sollicitations of this continent, for relief. At the same time, it is our unalterable resolution, at all times, to assert and vindicate our dear and invaluable rights and liberties, at the utmost hazard of our lives and fortunes; and we have a full and rational confidence that no designs formed against them will ever prosper.
     That such designs have been formed and are still in being, we have reason to apprehend. A multitude of Place men and Pensioners, and an enormous train of Underlings and Dependants, all novel in this country, we have seen already: Their imperious tempers, their rash inconsiderate and weak behaviour, are well known.
     In this situation of affairs, several armed vessels, and among the rest, his Majesty’s ship of war the Romney, have appeared in our harbour; and the last, as we believe, by the express application of the Board of Commissioners, with design to overawe and terrify the inhabitants of this town into base compliances and unlimitted submission, has been anchored within a cable’s length of the wharves.
     But passing over other irregularities, we are assured, that the last alarming act of that ship, viz. the violent, and in our opinion illegal seizure of a vessel lying at a wharf, the cutting of her fasts and removing her with an armed force in hostile manner, under the protection of the King’s ship, without any probable cause of seizure that we know of, or indeed any cause that has yet been made known; no libel or prosecution whatever having yet been instituted against her, was by the express order, or request in writing of the Board of Commissioners to the commander of that ship.
     In addition to all this, we are continually alarmed with rumours and reports of new revenue Acts to be passed, new importations of Officers and Pensioners to suck the life-blood of the body politick, while it is streaming from the veins: fresh arrival of ships of war to be a still severer restraint upon our trade; and the arrival of a military force to dragoon us into passive obedience: orders and requisitions transmitted to New-York, Halifax and to England, for regiments and troops to preserve the public peace.
     Under the distresses arising from this state of things, with the highest confidence in your integrity, abilities and fortitude, you will exert yourselves, Gentlemen, on this occasion, that nothing be left undone that may conduce to our relief; and in particular we recommend it to your consideration and discretion, in the first place, to endeavour that impresses of all kinds may if possible be prevented. There is an act of parliament in being, which has never been repealed, for the encouragement of the trade to America. We mean by the 6th Ann. Chap. xxxvii. Sect. 9. it is enacted, “That no mariner, or other person who shall serve on board, or be retained to serve on board, any privateer, or trading ship or vessel that shall be employed in any part of America, nor any mariner, or other person, being on shore in any part thereof, shall be liable to be impressed, or taken away by any officer or officers of or belonging to any of her Majesty’s ships of war, impowered by the lord high admiral, or any other person whatsoever, unless such mariner shall have before deserted from such ship of war belonging to her Majesty, at any time after the fourteenth day of February 1707, upon pain that any officer or officers so impressing or taken away, or causing to be impressed or taken away, any mariner or other person, contrary to the tenor and true meaning of this act, shall forfeit to the master, or owner or owners of any such ship or vessel, Twenty Pounds for every man he or they shall so impress or take, to be recovered with full costs of suit in any court within any part of her Majesty’s dominions.” So that any impresses of any mariner, from any vessel whatever, appears to be in direct violation of an act of parliament. In the next place, ’tis our desire that you inquire and use your endeavors to promote a parliamentary enquiry for the authors and propagators of such alarming rumours and reports as we have mentioned before; and whether the Commissioners or any other persons whatever have really wrote or solicited for troops to be sent here from New-York, Halifax, England or elsewhere, and for what end; and that you forward, if you think it expedient, in the House of Representatives, resolutions, that every such person who shall solicit or promote the importation of troops at this time, is an enemy to this town and province, and a disturber of the peace and good order of both
     
      Then the Meeting was dissolved.
     
    